NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 19 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ALLEN HAMMLER,                                   No.   19-56263

                Plaintiff-Appellant,             D.C. No. 2:19-cv-02831-JGB-SP

 v.
                                                 MEMORANDUM*
DEJINEY JONES; D. UMPHENOUR,

                Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                     Jesus G. Bernal, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      California state prisoner Allen Hammler appeals pro se from the district

court’s order dismissing his 42 U.S.C. § 1983 action alleging various constitutional

violations for failure to pay the filing fee or apply for in forma pauperis status. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
James v. Madison Street Jail, 122 F.3d 27, 27 n.1 (9th Cir. 1997). We affirm.

      The district court did not abuse its discretion by dismissing Hammler’s

action because Hammler failed to file an application to proceed in forma pauperis

or pay the filing fee by the deadline set by the district court. See 28 U.S.C.

§ 1915(a)-(b); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002) (explaining

that, under the Prison Litigation Reform Act (“PLRA”), all prisoners who file IFP

civil actions must pay the filing fee as laid out in 28 U.S.C. § 1915(b)); Page v.

Torrey, 201 F.3d 1136, 1139 (9th Cir. 2000) (the PLRA “imposes specific filing

requirements on prisoners seeking to file civil actions in forma pauperis” and that

these include a submission of “a certified copy of their prisoner trust account

statement for the previous six months. . . .”).

      The district court did not abuse its discretion in denying Hammler’s motion

for reconsideration because Hammler failed to establish any basis for relief. See

Sch. Dist. No. 1J Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and grounds for reconsideration under

Federal Rule of Civil Procedure 59(e)).

      We do not consider arguments or allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                     19-56263